Title: From George Washington to Samuel Huntington, 31 May 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head Quarters Morris Town 31st May 1780

I am sorry that I am under the necessity of transmitting the inclosed Gazette extraordinary to your Excellency, by which it appears that Charles town surrendered to the Enemy on the 12th Instant—You probably will, by the time this reaches you, have received a confirmation of this unfortunate event, directly from Carolina. I have the honor to be with the greatest Respect Yr Excellency’s Most obt and humble Servt

Go: Washington

